Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello”).
The rejection stands as per reasons of record.
As discussed in the previous office action, Pontiviello discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 4 wt % of the expandable composition.  The reference further discloses that the preferred amounts of coke are  between 4 and 6 wt %. [0114]. 
	The disclose expandable compositions contain pentane, i.e., C5 alkane as a blowing agent in the amounts fully corresponding to the claimed amounts.  See claim 1, illustrative examples. 
 	Ponticiello further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10, which is lower than  the thermal conductivity of the foams of either  15 and 18 kg/m3 density of comparative examples 4-6 of the instant application.  The thermal conductivity of the foams with 17 kg/cm3 density fully meet the amended limitation of t he thermal conductivity being 31.0 mW/mK or less at a foam density of 12.5 kg/m3 higher.
Ponticiello does not address the average stack height (Lc) of carbon crystallites of coke used in examples or the volume median particle diameter (D50) as obtained from laser light scattering measurements according to ISO 13320 or newly added limitation of (D90—D10)/D50 (while reporting MT50 diameter, which differs from the claimed D50).
However, it is reasonable believed that coke used in, at least illustrative example 10 (and other examples) inherently exhibit the claimed Lc or (D90—D10)/D50 or  D50.

It is noted that, as per illustrative examples of the instant application, the thermal conductivity is achieved   for compositions containing 6 wt % of coke, i.e., a higher amounts of coke as compared to the compositions disclosed in illustrative example 10 of Ponticiello.  It is further noted that thermal conductivity significantly decreases with amounts of coke as evident from illustrative examples of Ponticiello.  For example, thermal conductivity of foams of the same density decreases from 32.0 mW/mK to 30.5 mW/mK for foams containing 2.8 and 5.6 wt % of coke respectively (as per examples 7 and 10 of Ponticiello, everything else being identical).  Thus, it is reasonably expected that  foams of illustrative example 1 (or 7) of Ponticiello, but containing higher amounts of coke (such as 6 % as in ALL of the illustrative examples of the instant application) would necessarily result in foams having much lower thermal conductivity at 17 g/l density, which thermal conductivity  is expected to be even lower than thermal conductivity of foams of 18 g/l density and lower than thermal conductivity of 15 g/l density foams reported for illustrative examples 1-3 in the instant application. 
It is noted that the difference in thermal conductivity of the illustrative examples 1-3 for foams of 15 and 18 g/l density is relatively small, i.e., only 0.6 Mw/mK.  The decrease in thermal conductivity due to amounts of coke, on the other hand, is significantly larger as per examples of Ponticiello.  Thus addition of  more coke up to 6 % is expected to lower thermal conductivity of foams disclosed by Ponticiello. 
Further, the thermal conductivity of comparative example 4, in which D50 is 4.57, or slightly above of the claimed D50 of 4 um is higher even at 18 g/l density than conductivity exhibited by example 10 of Ponticiello at density of 17 g/l.  Similarly, for higher span (D90-D10)/D50 as per illustrative example 6 of the instant application, thermal conductivity is also higher even at 18 g/l density than conductivity exhibited by example 10 of Ponticiello at density of 17 g/l. 
Based on totality of evidence on record that includes illustrative examples 7 and 10 of Ponticiello (clearly showing significant decrease of thermal conductivity with increase  of the  coke amounts) and illustrative examples of the instant application (showing that comparative foams exhibit thermal conductivities of 18 and 15 g/l density foams higher than the foams of illustrative example 10 of Ponticiello at higher coke amounts) it is reasonable believed that foams of ponticiello as disclosed in illustrative examples 7 or 10 but with higher coke amounts such as expressly disclosed 6 wt % (comparable to amounts of coke in all of the illustrative examples of the instant application) it is reasonable believed that the coke used in illustrative examples of Ponticiello  corresponds to the claimed in its properties.
	As evident from illustrative example 1-3 and comparative examples 4 and 5, such low conductivities could only be achieved for coke with the claimed D50 diameter.
Thus, from the thermal conductivity reported by Ponticiello and from the results reported in illustrative and comparative examples of the instant applications, it is reasonable believed that coke disclosed in referenced illustrative example of Ponticiello inherently exhibit the claimed Lc, D50 and (D90-D10)/D50.
The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, is fully within the purview of the Ponticiello reference and increased amounts of coke (as compared to illustrative examples) would have been at least obvious from expressed disclosure of suitable amounts of coke in invention of Ponticiello. 

Claim s 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello in combination with WO 2014/102137 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”).
The disclosure of Ponticiello is discussed above.
Polnticiello further expressly discloses addition of brominated flame retardants in the amounts fully cooresponding to the claimed amounts and flame retardant synergist in the amounts also corresponding to the claimed amounts.  See, for example, [0031], claim 5 of Ponticiello.
Ponticiello does not expressly discloses polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds are functional equivalents to the brominated compounds expressly disclosed by Ponticiello as flame retardants that are commonly used for production of expandable vinyl aromatic polymers.  See, for example, Total Technologies,   [0075-82]. See also Total Technologies for disclosure of flame retardant synergists corresponding to  the claims in, for example, [0083]
Ponticiello further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello would have been obvious as such components are known functional compounds for expandable vinyl aromatic compositions with reasonable expectation to achieve compositions with properties corresponding to the expected properties of compositions with added known functional additives. 
Ponticielly discloses a process of obtaining expandable beads by extrusion of molten expandable compositions, including steps of preparing separately masterbatches of vinyl aromatic polymer such a polystyrene (PS) and coke, separate addition of foaming agents etc,.   
Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that he process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said additional polymer melt stream (2); d. joining the additional polymer stream (2) and the main stream (1) and forming a new polymer melt stream; e. introducing a blowing agent into the new polymer melt stream; f. cooling down the new polymer melt stream to a temperature of 200°C or less; g. introducing the flame retardant agent and the synergist into the new polymer melt stream; h. discharging the melt stream through a die plate with holes and pelletizing the melt under water with a pressure above 3 bar.  See [0093 of Total Technologies], illustrative examples. 	
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would have been obvious absent showing of unexpected results that can be attributes to addition of those components in the claimed order. 
Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation of success as such process is a known alternative process to produce expandable beads based on vinyl aromatic/coke compositions.

	Response to Arguments

Applicant's arguments filed 10-28-2022 have been fully considered but they are not persuasive. The applicants argue that the rejections rest on the Office's position that since Example 10 of Ponticiello is alleged to include 4 wt% of coke particles and meets the claimed thermal conductivity value of less than 31.0 mW/m.K at a foam density of 12.5 kg/m3 or more, that the coke used in Example 10 of Ponticiello is inherently the same as claimed. 
Applicant respectfully disagrees that the Office has sufficiently established a case for establishing obviousness based on inherency.
It is noted that the ;laims as amended require the thermal conductivity to be 31 mW/m.K or less for foams of density 12.5 g/l and higher.  As such, the claimed thermal conductivity is met by foams disclosed by Ponticiello in illustrative example 10, as exhibiting thermal conductivity of 30.5 mW/m.K for foams  with 17 g/l density (or density higher than 12.5 g/l).  Thus inherency  is no longer applicable to the rejection and therefore, arguments regarding inherency of thermal conductivity exhibited by the foams of Ponticiello is moot.
The applicants further argue “that the examiner did not consider two factors in determining the equivalence of Example 10, and thus the alleged inherent equivalent properties of the coke used in Ponticiello and the coke as claimed in claims 11 and 15.”
The applicants argue that first, “the Office has not considered that the density of the foam also affects its thermal conductivity. Higher densities provide lower (more desirable) thermal conductivity, even in the presence of added coke. This effect is disclosed in Ponticiello at [0005]”. 
	The examiner addressed this point above in the body of the rejection. 
The applicants state that the thermal conductivity of 17 g/l density of all of Ponticiello's Examples is higher than the 15 kg/m3 density samples shown in the present Table 1. Notably, all of inventive examples (1-3) in the present Table 1 having a density of 15 kg/m3, at 6% of coke have lower thermal conductivity (30.3 mW/mK) than the 30.5 mW/mK of Ponticiello's Example 10.”
 This point is also discussed above in the body of the rejection.  While thermal conductivity of examples of Ponticiello is slightly higher that thermal conductivity of 15 g/l foams of the instant application, the amounts of coke is also lower in exampled of Ponticiello.  Moreover, all of the illustrative example (1-3) of  the instant application use coke with D50 significantly below the claimed upper limit of 4 um and below the claimed (D90-D10)/D50 of 2.5. 
As discussed above, using coke with D50 of 4.57um increases the thermal conductivity of foams with even 18 g/l density to the value higher than thermal conductivity exhibited by foam of lower density of 17 g/l of Pontieiello. Similarly, compositions using coke with (D90-D10)/D50 above  the claimed 2.5 (2.91 of example 6) exhibit thermal conductivity of foams with even 18 g/l density higher than foams of illustrative examples of Ponticiello with density of 17 g/l. 
Based on the evidence on record and analyzing all of the data of examples of the instant application and examples of Ponticiello, the results reported by Ponticiello could be only achieved by using cike that correspond to the claimed coke in with (D90-D10)/D50, D50 and other properties is completely warranted.
Second, the applicants challenge the examiner’ finding that illustrative example 10 of Ponticiello uses 4 wt % of coke (as compared to 6 % of coke used in examples of the instant application) and calculate the amounts of coke in example 10 of ponticiello to be 5.6 %, or comparably close to the amounts of 6% used in all of the examples of the instant application.   The applicants presented calculatins illustrating how they arrive to the 5.6% amount of coke in example 10 of Ponticiello.
	Even if, arguendo, the examples of Ponticiello contain 5.6 % of coke as compared to 6 % of the examples of the instant application, as evidenced from the data on record, the thermal conductivity of examples of Ponticiello containing even as high as 5.6 % of coke can only be achieved by using coke fully corresponding to the claimed.  Comparative examples 4-6 of the instant application clearly demonstrate that thermal conductivity above 30.5 (as exhibited  by example 10 of Ponticiello) cannot be achieved even for foams of higher density by using coke with o(D90-D10)/D50, D50 and other properties outside of the claimed properties.
The invention as claimed, therefore, is still considered to be unpatentable over the teachings of the cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ